NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                              :
CALVIN T. STEVENS,                            :
                                              :               Civil Action No. 18-1387 (BRM)
                       Plaintiff,             :
                                              :
                       v.                     :               OPINION
                                              :
VINCENT J. VITALE, et al.,                    :
                                              :
                       Defendants.            :
                                              :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is pro se prisoner Calvin Stevens’s (“Plaintiff”) Motion to Amend his

Complaint. (ECF No. 9.) Plaintiff filed the initial Complaint in this matter in January 2018, raising

various claims against Defendants Vincent Vitale; Officer Samuel Gomez; Detective Brandt

Gregus; and Sergeant Maurice Finney. (ECF No. 1.) The Court denied his application to proceed

in forma pauperis as incomplete (ECF No. 2), but he eventually submitted a complete application

and the Court granted his request (ECF No. 8). Thereafter, Plaintiff submitted the instant Motion

to Amend his Complaint. (ECF No. 9.)

       At this time, the Court grants Plaintiff’s Motion and orders the Amended Complaint to be

filed. The Court must review the Amended Complaint (ECF No. 9), pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A, to determine whether it should be dismissed as frivolous or malicious,

for failure to state a claim upon which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from such relief. For the reasons stated below, the Amended

Complaint is dismissed in its entirety.
I. BACKGROUND

       The exact nature of Plaintiff’s claims in this case, and the connection to the claims in his

other civil rights action before this Court, Stevens v. Jones, Civil Action No. 16-8694, is unclear.

In Civil Action No. 16-8694, Plaintiff initially alleged false arrest/false imprisonment, malicious

prosecution and selective enforcement claims against Officer Anthony Jones stemming from a

2016 arrest for robbery. (Stevens v. Jones, Civil Action No. 16-8694, ECF No. 1.) This Court

reviewed his complaint and permitted his false arrest/imprisonment claim to proceed but dismissed

his malicious prosecution and selective enforcement claims. (Id., ECF Nos. 10, 11.) Plaintiff

thereafter filed an amended complaint, wherein he alleged the same false arrest/imprisonment

claim against Defendant Jones, but also added claims against Detective Greggus and Assistant

Prosecutor Vitale for conspiracy to falsely arrest/imprison him and a malicious prosecution claim

against all three defendants. (ECF No. 15.) The Court screened the amended complaint and

permitted the false arrest/imprisonment claims to continue to proceed but dismissed the malicious

prosecution and conspiracy claims. (ECF No. 23.) The false arrest/imprisonment claim against

Defendant Jones remains pending in Civil Action No. 16-8694.

       Shortly after the Court dismissed Plaintiff’s malicious prosecution claims in Civil Action

No. 16-8694, Plaintiff filed the instant action. (ECF No. 1.) In the Amended Complaint, Plaintiff

names the following defendants: Assistant Prosecutor Vitale, Sergeant Finney, Detective Greggus,

Officer Gomez, Officer Jones, Officer Adorno, New Brunswick Police Department, and Judge

Diane Pincus.

       He alleges on August 8, 2016, Mr. Jose Gomez made a walk-in complaint with the New

Brunswick Police Department regarding a robbery which occurred at the building where he was




                                                 2
“squatting.” 1 (ECF No. 9, at 7.) In response, Officers Jones and Adorno left with Mr. Gomez to

assist him with the removal of the remainder of his belongings from the building. (Id.) Upon their

arrival at the building, the officers encountered Plaintiff and immediately pushed him against the

wall and began searching him. (Id.) During the search, the officer located the cell phone that had

been stolen from Mr. Gomez earlier; Plaintiff states he found the phone in the hallway. (Id. at 8.)

The officers arrested Plaintiff, despite not having an arrest warrant. (Id.)

       After his arrest, Officer Jones and Adorno “came together” to ensure Plaintiff would

remain in jail by “falsifying legal documents, forging a judicial officers [sic] authority to find

probable cause for the issuance of the compliant-arrest [sic] warrant.” (Id.) Defendant Greggus

joined these two officers in discussions at the police station regarding what charges to file against

Plaintiff. (Id. at 14.) Defendant Greggus also appeared before the grand jury and committed perjury

about his interactions with Mr. Gomez when he came to the police station to report the crime. (Id.)

       According to Plaintiff, Officer Gomez inappropriately acted as a translator for Mr. Gomez

when he was reporting the crime and he was also somehow involved with the issuance of bail. (Id.

at 15.) Defendant Vitale allegedly presented false testimony to the grand jury in an effort to indict

Plaintiff. (Id. at 16.) He also failed to correct the indictment, which identified the wrong degree of

the crime. (Id.) Plaintiff complained about the indictment error to Judge Pincus, who told

Defendant Vitale to correct it, if necessary. (Id.) Despite the fact Judge Pincus knew Defendant

Vitale failed to correct the indictment, she did not take any action. (Id. at 28.) Sergeant Finney, a

supervisor, allegedly conspired with the officers because his name appears on several false

documents. (Id. at 20-21.)


1
  The factual allegations are taken from the Amended Complaint and are accepted as true for
purposes of this screening only. The Court has made no findings as to the veracity of Plaintiff’s
allegations.

                                                  3
       As relief, Plaintiff is seeking $500,000 from each defendant.

II. LEGAL STANDARDS

       A. Standard for a Sua Sponte Dismissal

       Pursuant the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat.

1321-66 to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those

civil actions in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B),

seeks redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a

claim with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts

to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

This action is subject to sua sponte screening for dismissal under 28 U.S.C. § 1915(e)(2)(B) and

1915A because Plaintiff is a prisoner who is proceeding as indigent.

       According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive sua sponte screening for failure to state a claim, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowler v. UPMS Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d Cir.

2012) (quoting Iqbal, 556 U.S. at 678). Moreover, while pro se pleadings are liberally construed,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).



                                                  4
       B. Section 1983 Actions

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

constitutional rights. Section 1983 provides in relevant part:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory . . .
                subjects, or causes to be subjected, any citizen of the United
                States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by
                the Constitution and laws, shall be liable to the party injured in
                an action at law, suit in equity, or other proper proceeding for
                redress . . . .

       Therefore, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation

of a right secured by the Constitution or laws of the United States and, second, the alleged

deprivation was committed or caused by a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

III. DECISION

       As stated above, Plaintiff’s precise claims are hard to identify. He appears to repeat many

of the relevant facts for the false arrest/imprisonment claims in his other case. Because those claims

are already being litigated, the Court assumes Plaintiff intended to raise claims for malicious

prosecution, conspiracy to maliciously prosecute, and state law claims in this case. 2




2
 To the extent this is not correct and there are other claims he intended to raise, Plaintiff shall so
advise in any second amended complaint.

The Court further notes some of Plaintiff’s citations suggest he is attempting to file criminal
charges against the defendants, however, he would lack standing to do so because private persons
do not have a “judicially cognizable interest in the prosecution . . . of another.” See Linda R.S. v.
Richard D., 410 U.S. 614, 619 (1973).
                                                   5
       A. Malicious Prosecution

       As this Court previously informed Plaintiff in his other case, a plaintiff attempting to raise

a § 1983 claim for malicious prosecution must plead:

               (1) the defendant initiated a criminal proceeding; (2) the criminal
               proceeding ended in [the plaintiff’s] favor; (3) the defendant
               initiated the proceeding without probable cause; (4) the defendant
               acted maliciously or for a purpose other than bringing the plaintiff
               to justice; and (5) the plaintiff suffered [a] deprivation of liberty
               consistent with the concept of seizure as a consequence of a legal
               proceeding.

Halsey v. Pfeiffer, 750 F.3d 273, 296-97 (3d Cir. 2014). A plaintiff cannot make out a claim for

malicious prosecution unless he specifically alleges the criminal prosecution was terminated in his

favor. Id. In order for the conclusion of a criminal matter to qualify as a favorable termination, the

“criminal case must have been disposed of in a way that indicates the innocence of the accused.”

Kossler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009). Where the prior case terminated in a manner

not indicative of innocence, no favorable termination occurred. Id. The Third Circuit has therefore

suggested favorable termination can be shown where a grand jury refuses to indict, the prosecution

formally abandons the charges, the indictment or information is quashed, the defendant is

acquitted, or the defendant receives a favorable final order from the trial or appellate courts

disposing of his case. Id.; see also Donahue v. Gavin, 280 F.3d 371, 383 (3d Cir. 2002).

       Here, while Plaintiff has alleged the Defendants all took various actions to maliciously

prosecute him for the robbery of Mr. Gomez, Plaintiff has still failed to plead his criminal

prosecution terminated in his favor. In fact, he specifically acknowledges he pled guilty to a third-

degree robbery charge to end the proceeding, which would suggest he cannot show favorable

termination. See (ECF No. 9, at 17); Pittman v. Metuchen Police Dep’t, 441 F. App’x 826, 829–

30 (3d Cir. 2011) (affirming dismissal of malicious prosecution claim where charges for peering



                                                  6
and resisting arrest charges were withdrawn pursuant to an agreement or compromise with the

defendant and explaining such termination is not considered favorable for purposes of a malicious

prosecution action); White v. Brown, 408 F. App’x 595, 599 (3d Cir. 2010) (“That the dismissal of

those charges resulted from White's plea agreement with the prosecution, and not his innocence,

means that he cannot establish favorable termination for purposes of a § 1983 action for malicious

prosecution.”); Marable v. West Pottsgrove Twp., 176 F. App’x 275, 281 n.1 (3d Cir. 2006) (“A

prosecutor's decision to drop charges as part of a compromise with the accused does not amount

to a ‘favorable termination’ of state proceedings for purposes of permitting the accused to maintain

a subsequent claim under § 1983 for malicious prosecution.”) (internal citation omitted)); McGann

v. Collingswood Police Dep’t, No. 10–3458, 2012 WL 6568397, at *7 (D.N.J. Dec. 17, 2012)

(“Thus, even ‘[i]f the prosecutor drops the charges as part of a compromise with the accused, the

accused will fail the favorable termination prong necessary to maintain a malicious prosecution

claim under § 1983.”) (citation omitted).

       Based on his failure to plead favorable termination, the Court dismisses Plaintiff’s

malicious prosecution claim without prejudice. 3




3
  Similarly, any conspiracy to maliciously prosecute claim is also dismissed. See White v. Brown,
408 F. App’x 595, 599 (3d Cir. 2010) (citing Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172
F.3d 238, 254 (3d Cir. 1999) (“In order to prevail on a conspiracy claim under § 1983, a plaintiff
must prove that persons acting under color of state law conspired to deprive him of a federally
protected right.”)); Washington v. Boder, No. 17-2457, 2019 WL 364838, at *2, n.8 (3d Cir. Jan.
29, 2019) (“We also agree that his civil rights conspiracy claim was properly dismissed for want
of an adequately pleaded, underlying substantive claim.”); Muth v. Woodring, No. 17-3038, 2018
WL 6002879, at *5 (3d Cir. Nov. 15, 2018) (“Because there was probable cause to believe that
Muth committed the arson, and he therefore fails to state a malicious prosecution claim, there is
no predicate tort, and thus his conspiracy claim was correctly dismissed.”); Olick v. Pennsylvania,
739 F. App’x 722, 727 (3d Cir. 2018) (“Olick’s failure to plausibly allege the deprivation of any
other civil right warranted dismissal of the conspiracy claims related to those underlying civil
rights claims.”).
                                                   7
       B. Judge Pincus

        “It is a well-settled principle of law that judges are generally ‘immune from a suit for

money damages.’” Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting Mireles v.

Waco, 502 U.S. at 11, 9 (1991)). “A judge will not be deprived of immunity because the action he

took was in error, was done maliciously, or was in excess of his authority.” Stump v. Sparkman,

435 U.S. 349, 356 (1978); see also Gallas v. Supreme Court of Pa., 211 F.3d 760, 769 (3d Cir.

2000) (“[I]mmunity will not be lost merely because the judge’s action is ‘unfair’ or

controversial.”). “A judge is absolutely immune from liability for his judicial acts even if his

exercise of authority is flawed by the commission of grave procedural errors.” Stump, 435 U.S. at

359.

       “[Judicial] immunity is overcome in only two sets of circumstances.” Mireles, 502 U.S. at

11. “First, a judge is not immune from liability for nonjudicial acts, i.e., actions not taken in the

judge’s judicial capacity.” Id. In determining whether an act qualifies as a “judicial act,” courts

look to “the nature of the act itself, i.e., whether it is a function normally performed by a judge,

and to the expectation of the parties, i.e., whether they dealt with the judge in his [or her] judicial

capacity.” Stump, 435 U.S. at 362. “Second, a judge is not immune for actions, though judicial in

nature, taken in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 12.

       The allegations against Judge Pincus relate solely to her failure to hold Assistant Prosecutor

Vitale responsible for refusing to correct an allegedly defective indictment. Because such action

clearly falls under the protection of judicial immunity, any intended claim against Judge Pincus is

dismissed with prejudice.




                                                  8
       C. New Brunswick Police Department

       At the outset, the Court notes it will construe any claims against the New Brunswick Police

Department as a claim against the city of New Brunswick. See Mikhaeil v. Santos, 646 F. App’x

158, 163 (3d Cir. 2016) (per curiam) (citing Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 n.4

(3d Cir. 1997) (“Although local governmental units may constitute ‘persons’ against whom suit

may be lodged under § 1983, a city police department is a governmental sub-unit that is not distinct

from the municipality of which it is a part.”).

       “[A] local government may not be sued under § 1983 for an injury inflicted solely by its

employees or agents.” Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990). “When a

suit against a municipality is based on § 1983, the municipality can only be liable when the alleged

constitutional transgression implements or executes a policy, regulation, or decision officially

adopted by the governing body or informally adopted by custom.” Beck v. City of Pittsburgh, 89

F.3d 966, 971 (3d Cir. 1996) (citing Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658 (1978)); see also McTernan v. City of York, PA, 564 F.3d 636, 657 (3d Cir. 2009). Thus, for

government entity liability to attach under Monell, any injury must be inflicted by “execution of a

government's policy or custom.” Santiago v. Warminster Twp., 629 F.3d 121, 135 (3d Cir. 2010)

(citing Monell, 436 U.S. at 694). To satisfy the pleading standard for a Monell claim, a claimant

“must identify a custom or policy, and specify what exactly that custom or policy was.” McTernan,

564 F.3d at 658 (citations omitted).

       “[I]n the absence of an unconstitutional policy, a municipality’s failure to properly train its

employees and officers can create an actionable violation of a party’s constitutional rights under

§ 1983.” Reitz v. Cty. of Bucks, 125 F.3d 139, 145 (3d Cir. 1997) (citation omitted). However, a

failure to train claim can only serve as the basis for a § 1983 liability when “the failure to train



                                                  9
amounts to deliberate indifference to the rights of persons with whom the [municipal employees]

come into contact.” Id. (citation omitted). “Only where a failure to train reflects a ‘deliberate’ or

‘conscious’ choice by a municipality . . . can a city be liable for such a failure under § 1983.” Id.

(citation omitted).

       None of the very limited allegations against the city of New Brunswick would suggest a

viable Monell claim. It appears Plaintiff has named the police department (i.e. city) based only on

its employment of the police officers who maliciously prosecuted him. (See ECF No. 9, at 27.) As

stated above, that is insufficient for liability against the city. See Andrews v. City of Phila., 895

F.2d at 1480. Any intended claim against the city of New Brunswick is dismissed without

prejudice.

       D. State Law Claims

       When a court has dismissed all claims over which it had federal question jurisdiction, it

has the discretion to decline to exercise supplemental jurisdiction over the remaining state law

claims. See 28 U.S.C. § 1367(c)(3). As the Court has dismissed Plaintiff’s federal claims for failure

to state a claim upon which relief may be granted, the Court will exercise its discretion to decline

supplemental jurisdiction over Plaintiff’s state law claims. See United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966).

IV. CONCLUSION

       For the reasons stated above, the Amended Complaint is DISMISSED in its entirety

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A for failure to state a claim upon which relief

may be granted. Because it is conceivable Plaintiff may be able to supplement his pleading with

facts sufficient to overcome the deficiencies noted herein, the Court will grant Plaintiff leave to

move to re-open this case and to file a second amended complaint.



                                                 10
      An appropriate order follows.

Dated: March 29, 2019


                                           /s/ Brian R. Martinotti
                                           HON. BRIAN R. MARTINOTTI
                                           UNITED STATES DISTRICT JUDGE




                                      11
